DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of Species VIII, shown in figures 25-28, in the reply filed on 03 May 2022 is acknowledged.  The traversal is on the ground(s) that Species I and Species VIII are linked by the specification and thus there would be no undue search burden.  This is not found persuasive because an embodiment as described by Applicant that includes first and second positioning and/or retaining mechanisms would be a completely new embodiment that is not shown, and which has not been elected.  Accordingly, there is still deemed to be a search and/or examination burden for the patentably distinct species as set forth in the restriction requirement because at least the following reasons apply: the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, and employing different search strategies or search queries.
Further, the Office disagrees with Applicant’s assertion that claims 1-20 encompass the elected species.  In this regard, claims 7-8 require a sled that “comprises bores configured to receive the retaining features”.  Elected Species VIII (figs. 25-28) is not disclosed as including bores.  Claim 12  requires side grooves of the sled.   Elected Species VIII (figs. 25-28) is not disclosed as including side grooves of the sled.  Independent claim 13 requires a staple cartridge including retaining features.  Elected Species VIII (figs. 25-28) is not disclosed as including retaining features in the staple cartridge.  Independent claim 18 requires a staple cartridge having a cartridge pan comprising a retaining feature.  Elected Species VIII (figs. 25-28) is not disclosed as including a retaining feature in a cartridge pan.  
Accordingly, claims 7-8, and 12-20 are deemed not to read on the elected Species VIII. 
Claims 1-6 and 9-11 are deemed to read on the elected Species VIII.
The requirement is still deemed proper and is therefore made FINAL.
Claims 7, 8 and 12-20 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 May 2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Drawings
The drawings are objected to because figures 25-28 are confusing and unclear.  Figure 26 appears to show that the hard stop portion 1771a has flipped or turned downwardly compared with the position of hard stop portion 1771a in figure 25.  There does not appear to be an explanation of this change in position in the written description.  Further, in figure 27, the leaf spring 1770 is shown in a flattened position, while the hard stop portions 1771a, 1771b do not appear to extend far enough to hold the leaf spring in the flattened position (as described in paragraph [0130]).  Clarification and/or correction is required.     Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 4 is ambiguous as it is not clear whether the “retention features” are the same elements as the “retaining features” as set forth in claim 1, on which claim 4 depends.  It is not clear what structure Applicant is attempting to claim.  For examination purposes, the “retention features” are considered to be the same elements as the retaining features.
Claim 11 is ambiguous as it is not clear whether the “retention features” are the same elements as the “retaining features” as set forth in claim 1, on which claim 11 depends.  It is not clear what structure Applicant is attempting to claim.  For examination purposes, the “retention features” are considered to be the same elements as the retaining features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DiNardo et al. (US Pat. Publ. No. 2019/0125344).  
With respect to claim 1, DiNardo et al. disclose a loading unit for use with a surgical stapling instrument 10 (fig. 1, [0025]), the loading unit comprising: a shaft 11 (fig. 1, [0025]); and an end effector 12 (fig. 1, [0025]) extending from the shaft, the end effector comprising: a first jaw 15 (fig. 1, [0025]), comprising an anvil 18 (fig. 1, [0025]); and a second jaw 14 (fig. 1, [0025]) wherein at least one of the first jaw and the second jaw is movable relative to the other to grasp tissue ([0025]), the second jaw 14 comprising: an elongated channel 17 (fig. 4, [0025]) comprising retaining features (grooves 45, fig. 4, [0035], and retaining members 37, [0032], [0035], fig. 4); and a staple cartridge 16 (fig. 4, [0027]) insertable into the elongated channel 17 for assembly therewith ([0025]), wherein the staple cartridge 16 comprises: a cartridge pan 30 (fig. 4, [0028]); and a sled 32 (fig. 4, [0028]) translatable relative to the cartridge pan 30 from a first position toward a second position ([0029]), wherein the retaining features are configured to resist a movement by the sled beyond the first position up to a predetermined force.  DiNardo et al. disclose that the first curved portions 44 of the retaining members 37 are retained in the grooves 45 ([0035]), and therefore the grooves 45 and retaining members 37 are considered to be retaining features.  DiNardo et al. disclose that the sled 32 is translatable relative to the cartridge pan 30 from a proximal position (fig. 6) to a distal position (fig. 7), ([0028]).  The sled occupies many positions from the proximal position to the distal position, and the position of the sled just proximal of the retaining features (grooves 45 and retaining members 37) is considered to be the first position of the sled and the proximal position is considered to be the second position of the sled (Annotated Figure A).  Di Nardo et al. disclose that the second curved portion 47 of the retaining member 37 rests on a staple driver 28 through the window 29 in a biased configuration, and the curved portion 44 of the retaining member 37 is secured in the groove 45, producing a pre-firing load (a predetermined force), ([0035], [0036], fig. 8); and that when the stapler is fired, the sled translates along the cartridge and pushes the driver, causing the curved portion 44 to fall out of engagement with the groove 45, and releasing the load ([0037], fig. 9).  The pre-firing load produced by the retaining member 37 and the retaining features (grooves 45) on the staple driver resists movement of the staple driver and thereby resists movement by the sled since the sled moves the staple driver, and therefore DiNardo et al. is considered to disclose that the sled is translatable relative to the cartridge pan from a first position toward a second position, wherein the retaining features are configured to resist a movement by the sled beyond the first position up to a predetermined force.

    PNG
    media_image1.png
    342
    704
    media_image1.png
    Greyscale


With respect to claim 2, DiNardo et al. disclose a driving member (firing member, [0029]) configured to move the sled toward the second position.  
With respect to claim 5, DiNardo et al. disclose the cartridge pan 30 comprises a longitudinal pan slot (figs. 4 and 8) extending longitudinally along a portion thereof, and wherein the driving member (firing member, [0029]) defines a plane extending along the longitudinal pan slot (the firing member and knife define a plane extending along the slot as the firing member and knife translate through the cartridge and the pan slot ([0029]).     
With respect to claim 6, DiNardo et al. disclose the retaining features (grooves 45 and retaining members 37) are located on opposite sides of the plane (figs. 4 and 8).
With respect to claim 9, DiNardo et al. disclose the retaining features (grooves 45 and retaining members 37) comprise a leaf spring.  DiNardo et al. disclose that the retaining members 37 are resilient members ([0033]) that flex ([0032]), and are therefore considered to comprise a leaf spring.   
With respect to claim 10, DiNardo et al. disclose that the retaining features (grooves 45 and retaining members 37) comprise curved portions 44, 47 (fig. 8, [0035]) that protrude (into the window 29 and into the groove 45, as shown in fig. 8), and are therefore considered to comprise a protrusion comprising a radius of curvature.  
With respect to claim 11, DiNardo et al. disclose that the retaining members 37 return to an unbiased condition and fall out of engagement with the groove ([0037]) upon firing, and therefore the retaining features are considered to be collapsible.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kostrzewski (US Pat. Publ. No. 2016/0192927).
With respect to claim 1, Kostrzewski disclose a loading unit 10 (fig. 1, [0069]) for use with a surgical stapling instrument ([0069]), the loading unit comprising: a shaft (elongated body 12, fig. 1, [0072]); and an end effector 30 (fig. 1, [0069]) extending from the shaft, the end effector comprising: a first jaw (retainer jaw 34, fig. 4, [0074]), comprising an anvil (retainer cartridge 140, fig. 4, [0075]); and a second jaw (fastener jaw 32, fig. 4, [0074]) wherein at least one of the first jaw and the second jaw is movable relative to the other to grasp tissue ([0074]), the second jaw 32 comprising: an elongated channel (cavity 33, slot through distal portion 32c (Annotated Figure B), cap 38, [0074]) comprising retaining features (sled retainer 38a, fig. 6, [0074])); and a staple cartridge (fastener cartridge 130, fig. 6, [0074]) insertable into the elongated channel for assembly therewith (fig. 6), wherein the staple cartridge comprises: a cartridge pan (Annotated Figure B); and a sled 94 (fig. 6, [0074]) translatable relative to the cartridge pan (sled 94 is slidable through sled channel 136, fig. 6, [0074]) from a first position (initial position, fig. 28A, [0090]) toward a second position (fig. 29A, [0090]), wherein the retaining features 38a are configured to resist a movement by the sled beyond the first position up to a predetermined force (the force under which the sled is retained by the sled retainer 38a, the sled retainer 38a releasably retains the sled 94, fig. 28A, [0074]).  Kostrzewski discloses that the sled retainer 38a releasably retains the sled 94 until the sled 94 is pulled through the channel 136 ([0090], and therefore the retaining features 38a are considered to be configured to resist movement by the sled beyond the first position up to a predetermined force.    

    PNG
    media_image2.png
    517
    631
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Di Nardo et al. in view of Shelton et al. (US Pat. Publ. No. 2016/0256184).  
With respect to claim 3, DiNardo et al. fail to disclose a firing lockout assembly configured to prevent advancement of the drive member.  
Shelton et al. disclose a loading unit for use with a surgical stapler including a firing lockout assembly (support shoulder 16067 of sled 16060, support tab 16077 of firing member 16070, lockout window 16037 in channel 16030, figs. 135, 136, [0680]) configured to prevent advancement of the drive member (firing member 16070), for preventing stapler firing without an unfired staple cartridge seated in the channel.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of DiNardo et al. to include a firing lockout assembly configured to prevent advancement of the drive member as taught by Shelton et al. to prevent stapler firing without an unfired staple cartridge seated in the channel.     
With respect to claim 4, DiNardo et al. disclose that the sled is maintained by the retention features at the first position (Annotated Figure A).  In the DiNardo et al. device, the sled translates through the first position, and is thus briefly maintained by the retention features at the first position.  Claim 4 neither recites nor requires that the sled be held stationary while in the first position.  
DiNardo et al. fail to disclose the lockout assembly is deactivated when the sled is maintained by the retention features at the first position.  
Shelton et al. disclose a firing lockout assembly (support shoulder 16067 of sled 16060, support tab 16077 of firing member 16070, lockout window 16037 in channel 16030, figs. 135, 136, [0680]) that is deactivated (i.e., returns to a locked position) when the sled 16060 is positioned at positions along the slot, for preventing stapler firing without an unfired staple cartridge seated in the channel.  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the loading unit of DiNardo et al. to include that the lockout assembly is deactivated when the sled is maintained by the retention features at the first position (Annotated Figure A), as taught by Shelton et al. to prevent stapler firing without an unfired staple cartridge seated in the channel.      

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Burbank et al. (US Pat. Publ. No. 2019/0282233) disclose a sled retaining tab (fig. 5d).
	Knodel (US Pat. No. 8,439,246) disclose a sled retaining member (Fig. 9).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA J HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        2 June 2022